Citation Nr: 0526433	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  01-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Under regulations effective February 22, 2002, the Board 
issued an internal memorandum dated in February 2003 in this 
matter, which sought to conduct evidentiary development in 
the appeal without remanding the case to the RO.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in August 2003, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  The requested development was completed 
by the RO, and a supplemental statement of the case (SSOC) 
was issued in February 2005.


FINDING OF FACT

The medical evidence shows that the veteran was diagnosed 
with a heart murmur at the time of his separation from 
service; however, there are no symptoms or diagnoses of heart 
disease from 1945 to 1996, and the preponderance of the post-
service medical evidence is against a nexus between a current 
diagnosis of heart disease and any incident of service.




CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records show that in December 1945, when 
examined for separation from service, the veteran was noted 
to have a short rough apical systolic murmur, noted to be of 
a functional nature.  The service medical records are 
otherwise silent for complaint of or treatment for any heart-
related symptoms.

November 1996 consultative and operative reports show L.H., 
M.D., diagnosed the veteran with coronary artery disease with 
recent subendocardial myocardial infarction and unstable 
angina pectoris, and then performed coronary artery bypass 
grafting times four.  He was discharged with diagnoses of 
acute subendocardial myocardial infarction, artherosclerotic 
heart disease with unstable post-infarction angina, 
hypertension, non-insulin-dependent diabetes mellitus, and 
peripheral vascular disease.

Private treatment records dated from April 1998 to March 1999 
show C.I., M.D., treated the veteran for complaints of 
shortness of breath.  The diagnoses were hypertension, 
peripheral artery disease, angina equivalent, and 
atherosclerotic heart disease, status post endocardial 
myocardial infarction.

In private treatment records dated from August 1999 to July 
2004, J.I., M.D., diagnosed the veteran with coronary artery 
disease, a left carotid stenosis, and hypertension, and 
treated him for these and other diagnoses.

In a September 1999 private treatment record, M.F., M.D., 
gave an impression that the veteran had carotid artery 
stenoses.  The left internal lesion was hemodynamically 
significant, and the vertebral artery flow was normal.

In a June 2001 written statement, C.D., M.D., indicated that 
the veteran had done well after his aortocoronary bypass 
surgery in November 1996.  The impression was that the 
veteran was doing very well from a cardiovascular standpoint.

In February 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran stated that he had 
been diagnosed with coronary artery disease and underwent 
open heart surgery in 1996.  It was noted that, on his 
discharge physical from service, the veteran had a short 
rough apical systolic murmur, functional nature.  The veteran 
indicated that he believed there was a correlation between 
the two.  He stated he was not aware of any heart problem 
prior to service.  He said he had not had any significant 
heart problems from December 1945 until 1996.  In 1996, he 
began to have progressive shortness of breath and chest pain.  
He was then evaluated and found to have coronary artery 
occlusion.  Since his open heart surgery in 1996, the veteran 
had experienced progressive shortness of breath and 
occasional chest pain.  He was diagnosed with diabetes and 
hypertension in 1990.  His hypertension was well-controlled 
with medication.

The clinical cardiovascular evaluation was unremarkable.  The 
examiner did not appreciate a heart murmur.  The heart had 
regular rate and rhythm.  The diagnoses were history of 
coronary artery disease, status post open heart surgery and 
four vessel by-pass in 1996, history of non-insulin-dependent 
diabetes since 1994, history of hyperlipidemia, history of 
benign prostatic hypertrophy, and history of hypertension 
since 1990.

A review of the veteran's primary physician treatment records 
shows no mention of a heart murmur during his visits to that 
doctor.  It was noted that the veteran had significant risk 
factors for coronary artery disease other than his previously 
diagnosed heart murmur.  These included being male, open 
heart surgery at the age of 55, hypercholesteremia, diabetes, 
hypertension, and a family history of coronary artery 
disease.  These were all noted as very strong risk factors.  
According to the examiner, it is more likely that the 
veteran's coronary artery disease was precipitated by his 
risk factors mentioned above, and less likely that it is 
related to his heart murmur, particularly because this heart 
murmur was only mentioned once, in the veteran's service 
medical records, and never mentioned again throughout his 
history of treatment.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA notice.  The Court acknowledged in Pelegrini that 
where, as here the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In April 2001 and April 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed October 2001 statement of the case (SOC) and 
February 2005 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the February 2005 SSOC contained the new duty-
to-assist law codified at 38 U.S.C.A. § 5103A (West 2002).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The veteran essentially contends in this case that he was 
diagnosed with a heart murmur upon separation from service, 
he had no symptoms of a heart disorder prior to service, and 
his current heart disease, specifically coronary artery 
disease, is related to that heart murmur diagnosis.

Under the law, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of these provisions discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2004).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The service medical records are clear that the veteran was 
diagnosed with a heart murmur at the time of his separation 
from service.  This fact is not at issue.  Nor is the current 
diagnosis, that of coronary artery disease.  Treatment 
records dated since 1996 clearly show the veteran currently 
has a diagnosis of heart disease.  At issue, therefore, is 
whether this current diagnosis is related to the heart murmur 
in service.

After an extensive review of the record, the Board finds that 
the only opinion that relates the veteran's current heart 
disease to the heart murmur diagnosed upon discharge is his 
own.  However, since the veteran is not a trained medical 
professional, he does not have the necessary training or 
experience to diagnose a disability in service or to diagnose 
a current disability or to determine the etiology of the 
current disability, that is, to link it to service.  38 
C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Indeed, the only competent opinion of record, that of the 
February 2003 VA examiner, clearly states that the veteran's 
current heart disease is less likely due to a heart murmur 
that has not been detected or diagnosed since December 1945, 
and more likely due to a number of risk factors for heart 
disease, all of which apply to the veteran.  Further, the 
Board points out that there is an absence of evidence of 
heart disease or symptoms between December 1945 and 1996.  
Indeed, the veteran does not even contend that he experienced 
heart-related symptoms during that time period.  Therefore, 
given the veteran's 50 years without heart-related symptoms 
and the opinion of the February 2003 VA examiner, the Board 
cannot find that his currently diagnosed coronary artery 
disease is related to his heart murmur diagnosed at discharge 
or any other incident in service.

Consequently, as the evidence preponderates against the claim 
for service connection for heart disease, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for heart disease is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


